322 S.W.3d 640 (2010)
Keith R. MARCUM, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71952.
Missouri Court of Appeals, Western District.
October 19, 2010.
Keith R. Marcum, Appellant pro se.
Bart A. Matanic, Jefferson City, MO, for respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Keith Marcum ("Marcum") appeals the Labor and Industrial Relations Commission's (Commission) determination that Marcum is ineligible to receive unemployment benefits because he voluntarily quit his job without good cause attributable to his work or employer. We affirm. Rule 84.16(b).